Case: 13-50841      Document: 00512617843         Page: 1    Date Filed: 05/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 13-50841                                  FILED
                                  Summary Calendar                             May 5, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO ISAIAS COREAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-1843


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Arturo Isaias Coreas (Coreas) appeals the sentence imposed after he
pleaded guilty to illegally reentering the United States after deportation. He
contends that the sentence is greater than necessary to satisfy the sentencing
factors of 18 U.S.C. § 3553(a), partly because the district court clearly erred in
weighing the relevant sentencing factors, and partly because the Sentencing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50841    Document: 00512617843      Page: 2   Date Filed: 05/05/2014


                                 No. 13-50841

Guidelines for illegal reentry are not empirically based so as to afford a
presumption of reasonableness to his sentence.
      The sentence is reviewed for reasonableness under an abuse-of-
discretion standard. See Gall v. United States, 552 U.S. 38, 46 (2007); Rita v.
United States, 551 U.S. 338, 351 (2007). Because the guidelines range was
properly calculated, Coreas’s sentence within that range is presumed
reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Coreas concedes our precedent forecloses his challenge to the presumption of
reasonableness based on the lack of an empirical basis for the Guidelines for
illegal reentry; he presents this issue only to preserve it for possible future
review. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009;
United States v. Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir. 2009). In
all other respects, Coreas merely asks us to substitute his assessment of the
sentencing factors for the district court’s assessment, which is contrary to the
deferential review dictated by Gall and Rita. The judgment of the district court
is AFFIRMED.




                                       2